 

 

Case 1:13-cr-00199-DHB-BKE Document 312 Filed 04/13/21 Page 1of 3

IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF GEORGIA FILED
AUGUSTA DIVISION U.S. DISTRICT cour
AUGUSTA Diy
UNITED STATES OF AMERICA * Ul APR 13 P x 25
ok
v. CR 113-199LES a
Me
ALLISON JONTIL BARNES
ORDER

Presently before the Court is Defendant Allison Jontil
Barnes’s motion for credit toward her federal sentence for “hard
time” served at FCI Aliceville, in Aliceville, Alabama. In
essence, Defendant contends that the lockdown status of the prison
Since the onset of the COVID-19 pandemic has been so onerous that
she should be awarded credit of two days for every one day she
serves in custody. Defendant cites no statutory authority for
such relief. The Government moves to dismiss the motion for
failure to exhaust administrative remedies and for failing to bring
the matter in the appropriate federal court.

The authority of a district court to modify a criminal
sentence once it has been imposed is narrowly limited by 18 U.S.C.
§ 3582(c). Section 3582(c) provides three exceptions however.
Under the first exception, a court may entertain a motion filed
for compassionate release warranted by extraordinary and
compelling circumstances. 18 U;S.C. § 3582 (c) (1) (A) ..8hat-a's te

Say, a defendant may move a federal district court for

 
 

 

Case 1:13-cr-00199-DHB-BKE Document 312 Filed 04/13/21 Page 2 of 3

compassionate release under § 3582(c) (1) (A), but only “after [s]he
has fully exhausted all administrative rights to appeal a failure
of the Bureau of Prisons to bring a motion on the defendant’s
behalf or the lapse of 30 days from the receipt of such a request
by the warden of the defendant’s facility, whichever is earlier.”
In this case, Defendant does not show that she has exhausted her
administrative remedies; thus, the Court will not consider her
motion under § 3582(c) (1) (A).

Defendant makes no argument or showing that she is entitled
to relief under the other two statutory exceptions either. The
second exception references Rule 35 of the Federal Rules of
Criminal Procedure for instances when correcting sentence is
proper. 18 U.S.C. § 3882(c)({1)(B). Rule 35 allows modification
upon an order from an appellate court, upon a motion from the
Government, or to correct a computational error within seven days
of sentencing. The third exception allows a court to reduce a
sentence that was “based on a= sentencing range that has
subsequently been lowered by the Sentencing Commission pursuant to
28 U.S.C. § 944(0).” 18 U.S.C. § 3582(c) (2).

Moreover, matters concerning length of sentence
determinations are better directed to the BOP, not this Court.
Any judicial challenge to the BOP’s determination must be brought
under 28 U.S.C. § 2241 and is subject to administrative exhaustion

requirements. See Santiago-Lugo v. Warden, 785 F.3d 467, 475 (11th

 

Cir. 2015) (“The [administrative] exhaustion requirement is still
2

 
 

 

Case 1:13-cr-00199-DHB-BKE Document 312 Filed 04/13/21 Page 3 of 3

a requirement, it’s just not a jurisdictional one.”); Davis v.

Warden, FCC Coleman-USP I, 661 F. App’x 561, 562 (11% Cir. 2016)

 

(noting that to properly exhaust administrative remedies, a § 2241
petitioner must comply with the BOP’s deadlines and procedural
rules). Again, Defendant has not shown that she has exhausted her
administrative remedies. Besides, after she exhausts her
administrative remedies with the BOP, she must bring her § 2241
petition in the district of her confinement, i.e., in the Northern

District of Alabama. See Fernandez v. United States, 941 F.2d

 

1488, 1495 (11% Cir. 1991).

Finally, to the extent that Defendant challenges the
conditions of her confinement, she must do so through a civil
lawsuit brought pursuant to 42 U.S.C. § 1983 in the district of
her confinement.

Upon the foregoing, the Government’s motion to dismiss
Defendant Barnes’s motion (doc. no. 311) is GRANTED. The Clerk is
directed to TERMINATE the Defendant Barnes's motion for credit for
time served (doc. no. 310).

ORDER ENTERED at Augusta, Georgia, this k : day of April,

2021.

  

lif

UNITED “yp DISTRICT JUDGE

 
